Citation Nr: 1815150	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1982 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for right patellar bursitis and assigned a 10 percent rating effective October 1, 2008.  The Veteran testified before the undersigned at an October 2012 hearing.  A transcript of that hearing is of record.

The Board denied the claim in March 2016.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in September 2016 for action consistent with the terms of the JMR.

The Board again denied the claim in February 2017.  The Veteran appealed that decision to the Court.  Pursuant to a JMR filed by the parties, the Court remanded the matter back to the Board in August 2017 for action consistent with the terms of the JMR.  The Board remanded the claim in October 2017 for further development.  In light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

In a December 2017 decision, the RO assigned a separate 10 percent rating for slight instability of the right knee effective November 13, 2017.  As that higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by flexion of at least 90 degrees and extension of at least 5 degrees at worst.

2.  The evidence is relative equipoise as to whether the Veteran's knee disability has manifested in slight instability throughout the appeal period.

3.  The preponderance of the evidence is against a finding that the Veteran's right knee disability has manifested in ankylosis, recurrent subluxation, or dislocated semilunar cartilage with locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for limitation of flexion for a right knee disability have not been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.21, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5263 (2017).

2.  The criteria for a 10 percent rating for slight instability of the right knee prior to November 13, 2017 have been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.21, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A.  In this case, there has been no allegation that VA failed to satisfy either duty.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 for limitation of flexion of the leg, and Diagnostic Code 5261 for limitation of extension of the leg.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 10 percent rating is assigned for knee flexion limited to 45 degrees.  A 20 percent rating is assigned for knee flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for knee extension limited to 10 degrees.  A 20 percent rating is assigned for knee extension limited to 15 degrees.  A 30 percent rating is assigned for knee extension limited to 20 degrees.  A 40 percent rating is assigned for knee extension limited to 30 degrees.  A maximum 50 percent rating is assigned for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. Â§ 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used to rate recurrent subluxation or lateral instability of the knee.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. Â§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At an October 2008 VA examination, the Veteran reported symptoms including constant pain in the knee, stiffness, swelling, giving way, and lack of endurance.  An examination of the right knee found flexion to 95 degrees, with pain at the limits, and extension to 0 degrees.  The examiner found no signs of weakness, edema, effusion, redness or heat, or subluxation.  The examiner noted there was locking pain in the right knee.  There was no genu recurvatum or crepitus present.  The examiner also noted the presence of tenderness and guarding of movement.  The Veteran was able to perform repetitive testing, and the examiner found no additional limitation in degree of motion, or additional limitation of the knee due to fatigue, weakness, lack of endurance or incoordination.  The Veteran did experience pain after repetitive use.  Stability tests of the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and medial and lateral meniscus were all within normal limits.  An x-ray of the right knee was found to be negative, and showed normal mineralization, no fracture or osseous abnormalities, no joint effusion or soft tissue and calcifications and well maintained joint spaces.  The examiner diagnosed right knee patellar bursitis.

October 2012 VA medical records indicate the Veteran complained of increasing pain in the right knee.  The Veteran also reported that he felt that his knee would lock on him.  On examination, there was severe pain in the right knee on flexion, extension, and internal rotation.  X-rays of the right knee were found to be negative, and showed no fracture, dislocation, stress fracture, degenerative joint disease, or loose joint body.  VA medical records during this period listed "osteoarthrosis involving the knee" under the problem list.

At an October 2012 hearing, the Veteran testified that he experienced a lot of pain and swelling in the knee, and that it felt like the knee was locking up or would shift.  The Veteran also reported that the knee would occasionally cramp up.  

At a September 2014 VA examination, the Veteran reported symptoms including dull knee pain with locking, and feeling as if the knee would give way medially.  The Veteran stated that the knee would sometime lock when he first stood up, and that he felt that the knee was not stable.  The Veteran described the pain as worse with walking, standing, and attempting to kneel or squat.  He was prescribed a brace for the knee, but stated that he could not tell if it had helped with the feeling of instability.  The examiner noted previous diagnoses of osteoarthritis and iliotibial band friction syndrome by history.  An examination of the right knee found flexion to 115 degrees with pain starting at 90 degrees, and extension to 0 degrees, with pain starting at 5 degrees.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion.  Functional impairment after repetitive use testing was noted as less movement than normal and pain on movement.  The examiner noted tenderness or pain to palpation of the joint or soft tissues.  Anterior, posterior, and medial-lateral stability tests were all within normal limits.  The examiner noted no history of recurrent patellar subluxation or dislocation, or any meniscal conditions.  While the Veteran reported he did experience flare-ups, the examiner stated that it was not feasible to provide an opinion regarding the severity of the knee disability during a flare-up without resorting to mere speculation.  Regarding laxity, the examiner noted that the Veteran had self-reported symptoms of laxity of the knee, but that there was no laxity found on examination.  The examiner further noted that a review of the record did not indicate any knee laxity, subluxation, or instability.  The examiner found that the Veteran's reported feelings that the knee moved with lateral knee pain were consistent with lateral patellar tilt noted that day on examination, and were consistent with a previous diagnosis of iliotibial band friction syndrome.  The examiner found that the osteoarthritis and iliotibial band friction syndrome were a progression of the prior diagnosis.

At a November 2017 VA examination, the Veteran reported symptoms including pain, especially when moving from a seated to a standing position, the knee giving way, and difficulty squatting, standing, and climbing stairs.  The examiner noted diagnoses of instability, bursitis, and iliotibial band friction syndrome.  An examination of the right knee found flexion to 80 degrees, and extension to 0 degrees.  The examiner found pain on examination, which contributed to functional loss in the form of less than normal motion.  The Veteran walked with a limp, and had pain with prolonged standing.  There was evidence of pain with weight bearing, and evidence of lateral knee tenderness.  The Veteran was able to perform repetitive testing with no additional loss of function or additional loss of range of motion.  The examiner noted that pain and fatigue limited functional ability with repeated use over a period of time, but not weakness or incoordination.  

The Veteran was experiencing a flare-up during the examination.  The Veteran reported flare-ups occurred three times a week and lasted about 1 to 2 hours.  During the flare-up, the Veteran experienced increased pain with walking, numbness in the knee and lower leg, and was limited in functional ability by pain and fatigue.  In terms of range of motion, the examiner noted that during a flare-up, flexion of the knee was to 80 degrees and extension was to 0 degrees.  Muscle strength was normal, and there was no evidence of muscle atrophy, ankylosis, recurrent subluxation, or recurrent effusion.  Anterior and posterior stability tests were normal, but the examiner found slight lateral instability of 0 to 5 millimeters.  The examiner noted that the Veteran's flare-ups had the characteristic of a locking sensation of moderate severity, and that the Veteran had moderate to severe difficulty bending the knee with lateral instability.  

The Board finds that a rating in excess of 10 percent for limitation of motion of the right knee is not warranted.  While the Veteran consistently reported symptoms of pain on motion, right knee flexion was limited to 80 degrees, at worst, and extension was limited to 5 degrees, at worst, during the entire appeal period.  However, as the record shows painful motion with some limitation, a 10 percent rating is warranted for the right knee.  

The Board notes that the additional limitation the Veteran experiences due to pain, weakness, fatigability, lack of endurance, or incoordination on repetition was accounted for by the VA examiners when determining the Veteran's range of motion and has been considered in finding that a rating of 10 percent is warranted.  38 C.F.R. § 4.40, 4.45.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at the VA examinations.  The most recent VA examination was conducted during a flare-up and still found limitation of motion did not warrant a rating in excess of 10 percent.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 10 percent for functional impairment of limitation of motion of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board finds that, resolving the benefit of the doubt in favor of the Veteran, a 10 percent rating for slight lateral instability is warranted during for the entire appeal period.  While the record does not show objective evidence of lateral instability until the November 2017 VA examination, the Board finds that the evidence is at least in equipoise as to whether the Veteran experienced slight instability during the entire appeal period.  The Veteran consistently reported at all three VA examinations and during the hearing before the Board that he constantly felt that his knee would give way, especially when bending the knee or going from a seated to a standing position.  Notably, the November 2017 VA examination which found objective evidence of slight instability in the knee was conducted during a flare-up.  The evidence of record indicates that the Veteran experiences flare-ups multiple times a week.  Therefore, the Board finds that, resolving the benefit of the doubt in favor of the Veteran, the evidence indicates the Veteran has experienced slight instability during the entire appeal period.  The preponderance of the evidence is against the finding that any instability experienced by the Veteran is moderate.  The November 2017 examination, which is the only evidence of record that found objective evidence of instability, explicitly found the instability to be slight.  There are no objective findings of record indicating that any instability experienced by the Veteran was moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

While the Veteran has reported feeling as though the knee would lock, or a locking pain in the knee, the Veteran has not been diagnosed with dislocated semilunar cartilage associated with the right knee disability, nor has any effusion been noted on been noted during the appeal period.  In addition, locking, as a form of limitation of motion, is already contemplated under the currently assigned 10 percent rating under Diagnostic Code 5260.  Therefore, a rating under Diagnostic Code 5258 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.  The evidence does not show ankylosis, meniscal pathology, genu recurvatum, or any other knee disability of either knee that would warrant a rating under any other Diagnostic Code.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right knee limitation of motion, and that claim must be denied.  However, the Board finds that a separate 10 percent rating for right knee slight instability, but not higher, is warranted for the entire appeal period.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for right knee limitation of motion is denied.

Entitlement to a 10 percent rating for slight right knee instability prior to November 13, 2017, is granted.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


